An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-786
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 January 2014


IN THE MATTER OF:

                                              Wake County
                                              No. 11 JT 338
A.U.B.-M.



      Appeal by Respondent from order entered 9 April 2013 by

Judge Margaret Eagles in District Court, Wake County.                    Heard in

the Court of Appeals 10 December 2013.


      Office of the Wake County Attorney, by Deputy Wake County
      Attorney Roger A. Askew, for Wake County Human Services,
      Petitioner-Appellee.

      Ellis & Winters LLP, by Lenor Marquis Segal, for Guardian
      ad Litem.

      Mary McCullers Reece for Respondent-Appellant.


      McGEE, Judge.


      Respondent-Appellant Father (“Respondent”) appeals from an

order terminating his parental rights to his daughter A.U.B-M.

(“the     child”).         Respondent       challenges      the     grounds     for

termination found by the trial court.             We affirm.
                                            -2-
       The child was born on 23 December 2011.                             Following the

birth,     both    the    child     and     her    mother      tested       positive     for

marijuana.        Wake County Human Services (“WCHS”) filed a petition

on 29 December 2011 alleging the child was a neglected juvenile.

WCHS   obtained      nonsecure      custody        of   the    child       on   that    date.

Genetic marker testing subsequently confirmed that Respondent is

the child’s biological father.                The trial court adjudicated the

child as a neglected juvenile at a hearing on 21 March 2012 and

continued legal custody with WCHS.                  At the close of a permanency

planning hearing on 23 October 2012, the trial court directed

that   a   permanent      plan    of    adoption        be   pursued.           The   child’s

mother relinquished the child for adoption.

       WCHS filed a motion for the termination of Respondent’s

parental rights on 2 January 2013.                  The trial court conducted an

evidentiary hearing upon the motion on 19 March 2013.                             The trial

court filed an order on 9 April 2013 terminating Respondent’s

parental    rights       pursuant      to   N.C.    Gen.      Stat.    §    7B-1111(a)(1)

(neglect) (2011); N.C. Gen. Stat. § 7B-1111(a)(2) (failure to

make reasonable progress in correcting the conditions which led

to child’s placement in foster care); and N.C. Gen. Stat. § 7B-

1111(a)(6) (incapability of providing for the proper care and
                                            -3-
supervision of child).             Respondent filed notice of appeal on 2

May 2013.

       A    trial      court    must    find,     based    on       clear,    cogent      and

convincing evidence, the existence of one or more grounds listed

by statute in order to terminate parental rights.                               N.C. Gen.

Stat. § 7B-1111(a) (2011); In re Young, 346 N.C. 244, 247, 485

S.E.2d     612,     614   (1997).         We    review     a    trial      court’s       order

terminating parental rights to determine whether the findings of

fact are supported by clear, cogent and convincing evidence and

whether the conclusions of law are supported by the findings of

fact.      In re Shepard, 162 N.C. App. 215, 221, 591 S.E.2d 1, 6

(2004).           We    conduct    de    novo     review       of   the    trial    court’s

conclusions of law.             In re S.N., X.Z., 194 N.C. App. 142, 146,

669 S.E.2d 55, 59 (2008).

       A parent neglects           a child by failing to provide proper

care,      supervision,        discipline       or   a   safe       environment      or     by

abandoning the child.             N.C. Gen. Stat. § 7B-101(15) (2011).                      “A

finding of neglect sufficient to terminate parental rights must

be   based    on       evidence    showing      neglect        at    the     time   of    the

termination proceeding.”               Young, 346 N.C. at 248, 485 S.E.2d                   at

615.       The trial court must consider evidence of any changed

circumstances since the time of a prior adjudication and the
                                           -4-
probability that the child will be neglected if returned to the

parent’s care.        In re Ballard, 311 N.C. 708, 715, 319 S.E.2d

227, 232 (1984).

    Respondent contends that, at the time of the termination

hearing, the circumstances did not support a conclusion that

Respondent was neglecting the child, or was likely to neglect

the child if she was given to Respondent’s care.                            Respondent

argues he has done the best he could under the circumstances of

his incarceration by enrolling in classes offered by the prison.

    The trial court found as fact that, at the time of the

filing   of    the    petition      to    terminate     rights,      Respondent        was

incarcerated in Florida on two convictions of felony possession

of cocaine, with an expected release date in September 2013.

Respondent     was    previously         incarcerated       for    four   years      on   a

conviction      of    armed    robbery       and      was     released      from      that

incarceration in 2010.              While out of prison,             Respondent        was

involved in a relationship with the child’s mother.                         Respondent

learned the mother was pregnant with the child in April of 2011.

Respondent      returned      to    prison       in    December      2011      for     the

convictions     of    the   drug    offense.          Six    and    one-half     of    the

previous      eight   years    of    Respondent’s           life   have   been       spent
                                          -5-
incarcerated upon serious felony charges.                       Respondent has not

had any contact with the child.

      The trial court also found that in Respondent’s case and

visitation plans, Respondent was ordered to, inter alia: (1)

complete a substance abuse assessment and follow through with

the recommendations of that assessment, which included attending

meetings of treatment groups and AA/NA at a minimum of once

weekly; (2) complete a psychological evaluation or mental health

assessment      as     provided    by    the    prison    and    comply    with      the

recommendations of the assessment, such as receiving therapy or

taking prescribed medications; (3) complete all components of

the   Family     Integrity     Program;    (4)    complete       his    Parenting     II

group and demonstrate safe and nurturing parenting skills during

visitations      with    the   child;     (5)   participate       in    meetings     and

court hearings involving the child, including by his attorney or

by mail; (6) maintain contact with WCHS bi-weekly by mail until

released from prison; and (7) establish and maintain a safe,

stable    home       free    of    substance      abuse,       criminal    activity,

violence,      and    transient    household      members.          Respondent       was

offered   the        opportunity    to    register       for    AA/NA    classes     and

participate       in     a   Family      Integrity       Program,       which   is     a

comprehensive          100-hour    program       offering        parenting,       anger
                                         -6-
management and life skills training.                 Respondent attended only

twelve hours each of the AA/NA classes and the Family Integrity

Program    before    he    dropped      out    of   both.        Respondent    needed

another six months to complete the program.                     Respondent also had

not completed a mental health or substance abuse assessment.

Although a WCHS social worker provided Respondent with multiple

postage-paid envelopes, Respondent failed to correspond with the

social    worker    bi-weekly      as   ordered     by    the    trial   court,   but

instead mailed them on a monthly basis only.

    The     social        worker    responsible          for    Respondent’s      case

testified that Respondent’s mail correspondence did not include

any cards, gifts or anything for the child.                     The report prepared

for the termination hearing showed that placement of the child

with a paternal relative was unavailable.                      Respondent proposed

to live with the child at his mother’s residence after he was

released from prison,          but a home study conducted by Florida

authorities was negative.               Attempts to place          the child      with

three other paternal relatives were unsuccessful.

            Although his options for showing affection
            are greatly limited, the respondent will not
            be excused from showing interest in the
            child's welfare by whatever means available.
            The   sacrifices   which  parenthood   often
            requires are not forfeited when the parent
            is in custody.
                                             -7-
Whittington v. Hendren (In re Hendren), 156 N.C. App. 364, 368,

576 S.E.2d 372, 376 (2003).                  The trial court’s findings reflect

that Respondent has not made those sacrifices.                        He dropped out

of classes designed to help him be a parent to the child and

provide a safe, secure and loving home for her.                       He dropped out

of programs designed to help him overcome drug and alcohol abuse

issues.        He    has      not    taken     advantage     of   opportunities      to

cultivate a relationship with the child.                      Respondent does not

have an acceptable plan for caring for the child after he is

released from incarceration.

      We conclude the trial court’s findings of fact support a

conclusion that Respondent has neglected the child and that it

is   likely    the    neglect        will    continue.      We    affirm    the    trial

court’s    conclusion         that    grounds      exist   pursuant    to   N.C.   Gen.

Stat. § 7B-1111(a)(1) to terminate Respondent’s rights.

      Because a finding of one ground will support termination of

parental      rights,      we   need    not     discuss    Respondent’s     arguments

concerning the other grounds for termination of his rights.                          In

re P.L.P., 173 N.C. App. 1, 8, 618 S.E.2d 241, 246 (2005).

      We   affirm       the     order       terminating     Respondent’s     parental

rights.

      Affirmed.
                         -8-
Judges McCULLOUGH and DILLON concur.

Report per Rule 30(e).